Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
NOTE: A terminal disclaimer over claims 1-26 of US PAT 8,765,487 and over claims 1-10 of US PAT 10,338,065 is acknowledged and entered. The instant claims are given priority to the filing of the parent application 12/923,099, now US PAT 8,765,487.

The application has been amended as follows:
In claim 44, line 3 change “adding buffer solution that has been contacted with the fluid sample to” to - adding a buffered solution sample comprising the fluid sample taken from the vaginal secretions of the pregnant woman and a buffer, to a sample receiving pad of-
In claim 44, line 6 change ”adjacent” to - on top of-

In claim 44, line 16 delete “about” 

In claim 44, line 17 delete “about” 

In claim 51, line 4, after “conjugate  pad “ insert- and the conjugate pad residing on top of the semi-permeable membrane-


Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with Attorney A.C.Turner  on 3/4/2022.

Claims 44-52 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hickock et al., (US 2004/0266025A1, IDS Reference) and Ford et al., (US2008/0188009, IDS Reference)  in view of  Kishida et al., (European Journal of Obstretics and Gynecology and Reproductive Biology 1996; vol 69, pages 77-82, IDS Reference).  While the combination of Hickock et al., and Ford et al. in view of  Kishida et al. teach a method for detecting biomarkers for detecting premature rupture of fetal membranes wherein the biomarkers are alpha fetoprotein and placental protein 12, the combination of references do not teach or suggest using a chromatographic specific binding assay strip device comprising at test site a blend comprises at least:1) a first set of polyclonal antibodies for detecting a-fetoprotein;2) a second set of polyclonal antibodies for detecting placental protein 12;3} a first set of monoclonal antibodies specific for detecting a-fetoprotein; and 4} a second set of monoclonal antibodies specific for detecting placental protein 12;wherein the ratio of polyclonal antibodies blended together are from about 75° placental protein 12 to about 25% a-fetoprotein 
In addition, claims are eligible under 35 U.S.C. 101, as the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception as it is not routine and conventional to use a chromatographic specific binding assay strip device comprising at test site a blend comprises at least:1) a first set of polyclonal antibodies for detecting a-fetoprotein;2) a second set of polyclonal antibodies for detecting placental protein 12;3} a first set of monoclonal antibodies specific for detecting a-fetoprotein; and 4} a second set of monoclonal antibodies specific for detecting placental protein 12; wherein the ratio of polyclonal antibodies blended together are from about 75° placental protein 12 to about 25% a-fetoprotein antibodies.

Claims 44-52 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641